Exhibit 10.4 2016 Annual Incentive Plan Plan Summary Annual Incentive Plan Introduction and Objective Cambridge Trust’s Annual Incentive Plan is designed to recognize and reward management for their collective contributions to the Bank’s success. The Plan focuses on financial measures that are critical to the Bank’s growth and profitability. Individually and collectively, we all have the ability to influence and drive our success. When Cambridge Trust succeeds, our employees will succeed. This document summarizes the elements and features of the Plan.
